Appellant has presented an application for leave to file a second motion for rehearing in which he re-asserts as error our former holding as admissible certain evidence of extraneous crimes, and as not reversible error the failure of the court to limit same. The views of the writer have been fully expressed in the companion case of Scott v. State (No. 6913). It is sometimes difficult to determine whether a failure to limit evidence to a particular purpose forms the basis for a reversal. It may be conceded that the present case is on the border line, and the questions presented are close ones. However, we have reached the conclusion that we would not be justified in ordering a reversal for the reasons given in the opinion by the writer in the Scott case (supra) and by Justice Lattimore in the original opinion and on rehearing in the instant case.
Appellant's request, therefore, to present a second motion for rehearing will be denied.
Motion denied.